Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
11/18/2016 09:09 AM CST




                                                               - 117 -
                                  Nebraska Supreme Court A dvance Sheets
                                          295 Nebraska R eports
                                                 IN RE INTEREST OF NETTIE F.
                                                      Cite as 295 Neb. 117




                                        In   re I nterest of      Nettie F.,   a child
                                                  under   18    years of age.
                                   State of Nebraska and M aureen K.
                                  Monahan, guardian ad litem, appellees,
                                  v. Rodney P. and Brenda P., on behalf
                                       of K atherine P., appellants.
                                                         ___ N.W.2d ___

                                             Filed November 18, 2016.    No. S-16-241.

                1.	 Jurisdiction: Appeal and Error. A jurisdictional question which does
                     not involve a factual dispute is determined by an appellate court as a
                     matter of law, which requires the appellate court to reach a conclusion
                     independent of the lower court’s decision.
                 2.	 ____: ____. Before reaching the legal issues presented for review, it is
                     the duty of an appellate court to determine whether it has jurisdiction
                     over the matter before it.
                3.	 Juvenile Courts: Legislature: Standing: Appeal and Error. Neb. Rev.
                     Stat. § 43-2,106.01 (Reissue 2016), the juvenile code’s appeal statute,
                     controls who has the right to appeal from a juvenile court’s placement
                     order. Under this statute, the Legislature has not authorized an adjudi-
                     cated child’s sibling to appeal from an adverse placement order.

                  Appeal from the Separate Juvenile Court of Douglas
               County: Patricia A. Lamberty, District Judge, Retired. Appeal
               dismissed.
                 Karen S. Nelson, of Carlson & Burnett, L.L.P., for
               appellants.
                 Ryan M. Hoffman and Mark F. Jacobs, of Anderson,
               Bressman & Hoffman, P.C., L.L.O., for appellee Maureen K.
               Monahan.
                                     - 118 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                         IN RE INTEREST OF NETTIE F.
                              Cite as 295 Neb. 117

   Heavican, C.J., Wright, Miller-Lerman, Cassel, Stacy,
K elch, and Funke, JJ.
      Funke, J.
                     NATURE OF CASE
   The appellants, Rodney P. and Brenda P., are the adop-
tive parents of Katherine P., who is an older sibling of Nettie
F., the child who is the subject of this juvenile dependency
proceeding. Rodney and Brenda filed a complaint to inter-
vene on Katherine’s behalf, to seek guardianship or adoption
of Nettie. The court originally allowed them to intervene
but later vacated that order and limited the foster parents
and Katherine’s parents to presenting evidence on their own
qualifications to be Nettie’s adoptive parents. After an evi-
dentiary hearing, it found that Nettie’s foster parents and
Katherine’s parents were equally qualified to be foster parents.
But it determined that under Nebraska statutes implementing
the federal Fostering Connections to Success and Increasing
Adoptions Act of 2008 (FCA),1 a joint-sibling placement
with Katherine’s parents would be contrary to Nettie’s safety
and well-being. It found that disrupting her placement would
negatively affect her. Instead, it ordered the Department of
Health and Human Services (Department) to make reasonable
efforts for continuous and frequent sibling visitation or ongo-
ing interaction.
   We conclude that whether an adjudicated child’s sibling
can appeal from a juvenile court’s adverse placement order
is governed by Neb. Rev. Stat. § 43-2,106.01 (Reissue 2016),
which does not authorize such appeal. Accordingly, we dis-
miss Rodney and Brenda’s appeal brought on Katherine’s
behalf.
                     BACKGROUND
  Nettie was born in June 2014. The Department placed her
with Greg G. and Laura G. 3 days after her birth. Nettie’s

 1	
      See Pub. L. 110-351, 122 Stat. 3949.
                             - 119 -
           Nebraska Supreme Court A dvance Sheets
                   295 Nebraska R eports
                   IN RE INTEREST OF NETTIE F.
                        Cite as 295 Neb. 117

biological mother had previously lost her parental rights to
her other children because of neglect. Laura testified that they
were considered potential adoptive parents from the start and
were told they would be able to adopt Nettie. But near the
end of June, Rodney and Brenda learned about Nettie’s birth
from someone they knew at the Department. They had final-
ized Katherine’s adoption about 6 months before Nettie’s birth.
Katherine was born in 2011 and was about 3 years old during
these proceedings. Rodney and Brenda immediately contacted
Nettie’s case manager to express their interest in visitations,
placement, and their eventual adoption of Nettie.
   Rodney and Brenda had moved to Illinois after adopting
Katherine, but they offered to move back to Nebraska to facili-
tate Nettie’s visitations with them. In September 2014, after
Rodney and Brenda had completed a home study in Illinois,
they filed a complaint to intervene on Katherine’s behalf. In
December, the court granted them leave to do so. Later that
month, Nettie’s parents voluntarily relinquished their paren-
tal rights.
   In January 2015, the court issued an adjudication order in
which it stated that Nettie’s permanency objective was adop-
tion and ordered her placement with Greg and Laura to con-
tinue. The Department did not schedule any visitations between
Katherine, her parents, and Nettie until March 2015, when
Nettie was 9 months old. At that time, Rodney and Brenda
drove from Illinois for visitations. They stated that Nettie and
Katherine interacted well during visitations and that Nettie dis-
played no concerning behaviors.
   In March 2015, Rodney and Brenda moved to change
Nettie’s placement to their home. They asked the court to
make the change quickly to avoid bonding problems as Nettie
grew older. Greg and Laura responded with a complaint to
intervene based on their status as Nettie’s foster parents and
preadoptive parents. The court granted them leave to do so. In
its order, the court stated that Nettie was thriving with Greg
and Laura and ordered a bonding expert to meet with them to
                                    - 120 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                         IN RE INTEREST OF NETTIE F.
                              Cite as 295 Neb. 117

determine whether disrupting her placement with them would
be in her best interests.
   In October 2015, Rodney and Brenda moved to vacate
the March order allowing Greg and Laura to intervene. They
argued that this court had recently clarified in In re Interest
of Enyce J. & Eternity M.2 that foster parents have a right
to participate in review hearings but no right to intervene as
a party. On October 26, the guardian ad litem filed motions
for the court to vacate its orders allowing the foster parents
and Katherine’s parents to intervene. She argued that neither
couple had standing to intervene. Rodney and Brenda objected
that they had standing to intervene on Katherine’s behalf under
Neb. Rev. Stat. § 43-1311.02 (Reissue 2016).
   In November 2015, the court vacated its earlier orders allow-
ing the foster parents and Katherine’s parents to intervene.
It reasoned that under our case law, Greg and Laura had no
statutory right to intervene as parties and that a juvenile court
had no authority to permit an equitable intervention. The court
also concluded that under our 2011 decision in In re Interest
of Meridian H.,3 Rodney and Brenda could not intervene on
Katherine’s behalf.
   In January 2016, the court quashed Rodney and Brenda’s
subpoenas for two caseworkers, who had been present during
their visitations with Nettie, to testify at the final evidentiary
hearing on Nettie’s placement. At that February hearing, the
court overruled their motion to make an offer of proof intended
to challenge the validity of a caseworker’s opinion. The court
stated that the attorneys for the foster parents and Katherine’s
parents were limited to calling their clients to testify about
their own qualifications to be Nettie’s adoptive parents, “oth-
erwise neither one of you have standing and are not parties in
this case.”

 2	
      In re Interest of Enyce J. & Eternity M., 291 Neb. 965, 870 N.W.2d 413
      (2015).
 3	
      In re Interest of Meridian H., 281 Neb. 465, 798 N.W.2d 96 (2011).
                                     - 121 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                         IN RE INTEREST OF NETTIE F.
                              Cite as 295 Neb. 117

   After the hearing, the court issued an order in which it
found that the foster parents and Katherine’s parents were
equally qualified to be foster parents. But the court found that
“it is in [Nettie’s] best interests” to be placed with Greg and
Laura. Additionally, under § 43-1311.02, the court found that
“joint sibling placement would be contrary to the safety and
well-being of [Nettie] as she has been placed with [Greg and
Laura] since birth and disruption of this placement would have
negative effects on Nettie and not be in her best interest[s].”
However, the court ordered the Department to “make reason-
able effort to provide for continuous and frequent sibling visi-
tation or for ongoing interaction between the siblings, Nettie
[and] Katherine.”
                  ASSIGNMENTS OF ERROR
   Rodney and Brenda assign, restated, that the juvenile court
erred as follows:
   (1) in vacating its order allowing them to intervene on
Katherine’s behalf;
   (2) in not allowing them to make an offer of proof at the
February evidentiary hearing on Nettie’s placement;
   (3) in quashing their subpoenas; and
   (4) in violating Katherine’s due process right to a fair hear-
ing by not allowing her to subpoena, confront, and cross-
examine witnesses.
                   STANDARD OF REVIEW
   [1] A jurisdictional question which does not involve a fac-
tual dispute is determined by an appellate court as a matter of
law, which requires the appellate court to reach a conclusion
independent of the lower court’s decision.4
                           ANALYSIS
   [2] In a juvenile case, as in any other appeal, before reach-
ing the legal issues presented for review, it is the duty of an

 4	
      In re Interest of Jackson E., 293 Neb. 84, 875 N.W.2d 863 (2016).
                                       - 122 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                          IN RE INTEREST OF NETTIE F.
                               Cite as 295 Neb. 117

appellate court to determine whether it has jurisdiction over
the matter before it.5 Thus, before reaching the merits, we must
determine whether we have jurisdiction of this appeal.
   Rodney and Brenda contend the court erred in relying on
In re Interest of Meridian H.6 to vacate the order that allowed
them to intervene. There, we concluded that under Nebraska
law, an unadjudicated sibling does not have a cognizable
interest in a sibling relationship that is separate and distinct
from the adjudicated child’s interest. We further concluded
that the FCA does not establish any legal interest on the part
of an unadjudicated sibling which could have been affected
by the juvenile court’s placement order or serve as the basis
for standing. Thus, the siblings could not demonstrate a
personal stake in proceeding that would permit an appeal—
even if we assumed that a person who demonstrated such an
interest could appeal despite the lack of statutory authority
for such.
   Rodney and Brenda contend that In re Interest of Meridian
H. has been superseded by the Legislature’s 2011 enact-
ment of Neb. Rev. Stat. § 43-1311.01 (Reissue 2016) and
§ 43-1311.02 and the 2015 amendments to these statutes.
These are two of the statutes that the Legislature enacted or
amended to comply with the federal FCA. We briefly set out
their requirements.
   Since 2011, when a child is removed from parental cus-
tody or voluntarily placed with the Department, § 43-1311.01
requires the Department to
      identify, locate, and provide written notification of
      the removal of the child from his or her home, within
      thirty days after removal, to any noncustodial parent
      and to all grandparents, adult siblings, adult aunts, adult
      uncles, adult cousins, and adult relatives suggested by the
      child or the child’s parents, except when that relative’s

 5	
      Id.
 6	
      In re Interest of Meridian H., supra note 3.
                                     - 123 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                         IN RE INTEREST OF NETTIE F.
                              Cite as 295 Neb. 117

      history of family or domestic violence makes notifica-
      tion inappropriate.7
In 2015, the Legislature amended § 43-1311.01 to add “all par-
ents who have legal custody of a sibling of the child” as per-
sons who must receive the notification.8 Among other things,
the notice must provide the recipient with an “explanation
of the options the relative has under federal, state, and local
law to participate in the care and the placement of the child,
including any options that may be lost by failing to respond to
the notice.”9
   Under § 43-1311.02(1)(a), the Department must make rea-
sonable efforts to place an adjudicated child and a sibling in
the same foster care or adoptive placement, even if the siblings’
custody orders were entered at separate times, unless such
placement is contrary to the safety or well-being of any of the
siblings. If the Department does not place the siblings together,
§ 43-1311.02(1)(b) requires it to provide an explanation to the
court and the siblings. Even if a court has terminated parental
rights to the siblings, the Department must make reasonable
efforts for a joint-sibling placement, or sibling visitation or
contact, unless a court has previously suspended or terminated
such placement or sibling visitation.10
   Relying on our decision in In re Interest of Kayle C. &
Kylee C.,11 Rodney and Brenda contend that these statutes vest
the siblings of an adjudicated child with a legal interest in the
subject matter that is sufficient to confer standing to intervene
in a dependency proceeding.

 7	
      See 2011 Neb. Laws, L.B. 177, § 6 (codified at § 43-1311.01(1) (Cum.
      Supp. 2014)).
 8	
      See 2015 Neb. Laws, L.B. 296, § 1 (codified at § 43-1311.01(1) (Reissue
      2016)).
 9	
      See L.B. 177, L.B. 296, and § 43-1311.01(1)(b).
10	
      See § 43-1311.02(5).
11	
      In re Interest of Kayle C. & Kylee C., 253 Neb. 685, 574 N.W.2d 473
      (1998).
                                       - 124 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                          IN RE INTEREST OF NETTIE F.
                               Cite as 295 Neb. 117

   The guardian ad litem argues that under § 43-1311.02(3),
only the “[p]arties to the case” can file a motion for a joint-
sibling placement and that an adjudicated child’s siblings are
not parties to the case under Neb. Rev. Stat. §§ 43-245(19)
and 43-247(5) (Reissue 2016). She argues that even though
the Department may not have fulfilled its duties in this case,
neither § 43-1311.01 or § 43-1311.02 bestow any rights upon
a sibling to intervene. Finally, she argues that to interpret
these statutes as creating a legal right for siblings to intervene
would overburden a foster care system already pressed to
its limits.
   It is true that in In re Kayle C. & Kylee C.,12 we considered
an appeal from grandparents who had been denied leave to
intervene in a dependency proceeding involving their grand-
children. But the grandparents in that case appealed directly
from the order denying them leave to intervene. We consid-
ered their appeal under Neb. Rev. Stat. § 25-328 (Reissue
1995), which we later held serves as a guidepost for deciding
whether a person can intervene in a juvenile proceeding.13
But because the grandparents had timely appealed from the
juvenile court’s denial of their request to intervene, we had
no need to consider whether grandparents can appeal from a
juvenile court’s adverse placement order. In two more recent
cases, however, we have addressed appeal issues in juvenile
dependency proceedings that provide guidance here.
   First, in In re Interest of Enyce J. & Eternity M.,14 we deter-
mined that under statutory changes to Nebraska’s Foster Care
Review Act, foster parents do not have standing to appeal
from an order changing a child’s placement. We acknowl-
edged that in 1996, in In re Interest of Jorius G. & Cheralee

12	
      Id.
13	
      See In re Interest of Destiny S., 263 Neb. 255, 639 N.W.2d 400 (2002),
      disapproved in part, In re Interest of Enyce J. & Eternity M., supra note 2.
14	
      In re Interest of Enyce J. & Eternity M., supra note 2.
                                      - 125 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                          IN RE INTEREST OF NETTIE F.
                               Cite as 295 Neb. 117

G.,15 we held foster parents have standing to intervene in a
proceeding to consider a proposed placement change. But
because the mother had relinquished her child for an adoption
by the foster parents, they had a greater interest in a change
of placement than foster parents normally have. More impor-
tant, we pointed out that in 1996, Neb. Rev. Stat. § 43-1314
(Reissue 1993) gave foster parents the right to notice of and
participation in court review of a child’s placement. In 1998,
however, the Legislature amended this statute to provide that
the notice requirement “‘shall not be construed to require that
such foster parent, preadoptive parent, or relative be made
a party to the review solely on the basis of such notice and
opportunity to be heard.’”16
   In In re Interest of Destiny S., we held that under this statu-
tory change, “a foster parent does not have an interest in the
placement of an adjudicated child sufficient to warrant inter-
vention in juvenile proceedings as a matter of right.”17 That
is, a foster parent cannot intervene as a party. A foster par-
ent’s right to participate in review proceedings is a “narrow
one” that
      does not extend to discovery, questioning, cross-­
      examining, or calling witnesses beyond what is person-
      ally applicable to the foster parent’s own qualifications.
      Section 43-1314 gives foster parents a role in the pro-
      ceeding, but it does not confer on them a right, title, or
      interest in the subject matter of the controversy.18

15	
      See In re Interest of Jorius G. & Cheralee G., 249 Neb. 892, 546 N.W.2d
796 (1996), disapproved, In re Interest of Enyce J. & Eternity M., supra
      note 2.
16	
      In re Interest of Destiny S., supra note 13, 263 Neb. at 263, 639 N.W.2d at
      407, quoting 1998 Neb. Laws, L.B. 1041.
17	
      Id. at 263-64, 639 N.W.2d at 407.
18	
      In re Interest of Enyce J. & Eternity M., supra note 2, 291 Neb. at 972,
      870 N.W.2d at 419.
                                       - 126 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                          IN RE INTEREST OF NETTIE F.
                               Cite as 295 Neb. 117

   In In re Interest of Enyce J. & Eternity M., we reiterated
our holding that foster parents can participate in review hear-
ings under § 43-1314, but that they cannot intervene as a
matter of right under § 25-328. A foster parent’s “ability to
participate under the statute is less than that of a party.”19 We
further clarified that a juvenile court is a statutorily created
court of limited and special jurisdiction and as a result lacks
the authority to permit equitable intervention.
   We also extended the same reasoning that precludes foster
parents from intervening to hold that they cannot appeal from
adverse placement orders. We rejected the argument that foster
parents have standing under the doctrine of in loco parentis
because they exercise the rights of parents. We explained that
foster parents do not have the rights of a parent and that all
major, and many minor, decisions for a foster child must be
approved by a caseworker from the Department, the child’s
legal custodian. We concluded that because foster parents
do not have an interest akin to that of a parent or the State
in a child’s placement, they do not have a right or interest
that gives them standing to appeal from an order changing a
child’s placement.
   A few months after we decided In re Interest of Enyce J. &
Eternity M., we decided In re Interest of Jackson E.20 There,
we again held that a child’s foster parents, one of whom was
the child’s maternal grandmother, lacked standing to appeal
from a juvenile order that denied their request to have their
grandchild returned to their home. The child was placed with
the grandmother and her husband for 21⁄2 years while the per-
manency objective was reunification with the parents. When
the Department removed the child and placed him with other
foster parents, the grandmother and her husband moved to
intervene and requested that the child be returned to them. The
juvenile court allowed them to intervene but concluded that

19	
      Id. at 975, 870 N.W.2d at 421.
20	
      See In re Interest of Jackson E., supra note 4.
                                     - 127 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                         IN RE INTEREST OF NETTIE F.
                              Cite as 295 Neb. 117

the Department had proved changing the permanency objec-
tive to adoption and placing him with the new foster parents
was in the child’s best interests.
    On appeal, we stated that under In re Interest of Enyce
J. & Eternity M., the foster parents had no right, title, or
interest in the proceeding that gave them standing to appeal.
We explained that a grandparent has no statutory right to
appeal and only a diminished right to participate in juvenile
proceedings under In re Interest of Kayle C. & Kylee C. We
held that the “right of appeal in a juvenile case in this state
is purely statutory, and neither foster parents nor grandpar-
ents, as such, have a statutory right to appeal from a juvenile
court order.”21
    Under § 43-2,106.01(2), an appeal from a juvenile court’s
final order or judgment may be appealed by the following
persons: “(a) The juvenile; (b) The guardian ad litem; [and] (c)
The juvenile’s parent, custodian, or guardian.” We reiterated
an older holding that foster parents with temporary placements
are not a child’s custodians under the appeal statute. Because
they did not fall into any category under § 43-2,106.01(2),
we held “they have no right to take an appeal in these
circumstances.”22
    A court determines standing as it existed when a plain-
tiff commenced an action.23 Section 25-328 (Reissue 2016)
requires a similar analysis when a nonparty attempts to inter-
vene.24 As stated, we use § 25-328 as a guidepost for interven-
tion issues in juvenile dependency proceedings.25 But these
decisions clarified that grandparents and foster parents do not

21	
      Id. at 88-89, 875 N.W.2d 867, citing Huskey v. Huskey, 289 Neb. 439, 855
N.W.2d 377 (2014).
22	
      Id. at 90, 875 N.W.2d at 868.
23	
      See, e.g., Jesse B. v. Tylee H., 293 Neb. 973, 883 N.W.2d 1 (2016).
24	
      See, e.g., In re Adoption of Jaelyn B., 293 Neb. 917, 883 N.W.2d 22
      (2016).
25	
      See In re Interest of Destiny S., supra note 13.
                                    - 128 -
                Nebraska Supreme Court A dvance Sheets
                        295 Nebraska R eports
                         IN RE INTEREST OF NETTIE F.
                              Cite as 295 Neb. 117

have the status of “parties” in a juvenile dependency proceed-
ing even if they have a limited right to participate. So we were
implicitly determining whether a nonparty has the right to
appeal a juvenile court’s adverse placement order.
   [3] We have stated that in a proper case, a nonparty may
have a sufficient interest in a judgment to appeal, but as a
general rule, an appeal is available only to persons who were
parties to the case below.26 Our recent cases have made clear
that § 43-2,106.01, the juvenile code’s appeal statute, controls
who has the right to appeal from a juvenile court’s placement
order. We need not consider here whether the Legislature’s
statutory changes were intended to permit an adjudicated
child’s siblings to intervene in a dependency proceeding, sub-
poena witnesses, or make offers of proof. Even if that were
true, under § 43-2,106.01, the Legislature has not authorized
an adjudicated child’s sibling to appeal from an adverse place-
ment order.
                       CONCLUSION
   Consistent with our earlier decisions, we conclude that
Rodney and Brenda have no right to appeal the court’s order
on Katherine’s behalf and, as a result, this court has no juris-
diction over their purported appeal. Accordingly, we dismiss
their appeal.
                                             A ppeal dismissed.

26	
      See, Shaffer v. Nebraska Dept. of Health & Human Servs., 289 Neb. 740,
      857 N.W.2d 313 (2014), citing Rozmus v. Rozmus, 257 Neb. 142, 595
N.W.2d 893 (1999).